DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest prior art is Gal (US 2009/0195652) and Lynam (US 2012/0162427), both previously cited.


Regarding claim 1, 
Gal teaches:
A method for operating a camera-monitor system for a motor vehicle (Gal: [0041]: vision and image capture system for a motorized land vehicle), wherein the camera-monitor system has a side camera which is assigned to a longitudinal side of the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls) to provide an image of surroundings of the motor vehicle (Gal: Fig 3; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area), the method comprising:
specifying a region of interest in the surroundings (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14); and
transforming the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14);
changing the location of the motor vehicle in relation to the surroundings (Gal: [0042]; Driver 2 drives the mobile platform forward);
maintaining the region of interest in the transformed image in a specified image region with a specified magnification independent of the change in relative position between the surroundings and the motor vehicle (Gal: Fig 3-4; [0042]; [0053]; [0060]; enlarged detailed image 28 / zoom view of selected ROI 18 is displayed; ROI 18 is displayed in panoramic scene; the zoom level is unchanged as vehicle moves; interface 20 does not change display location of enlarged detail image 28 as vehicle moves forward; interface 20 maintains display of ROI 18 in panoramic scene as vehicle moves forward; when operator looks and drives forward, the ROI 18 stays in the same place in the panoramic scene).

Lynam teaches:
wherein the motor vehicle includes a towed portion articulating in relation to a driver's cabin (Lynam: [0055]-[0057]);

Gal and Lynam fail to teach:
the region of interest defined in relation to the towed portion;

This feature is not found or suggested in the prior art.

Regarding claim 10, 
Gal teaches:
A camera-monitor system for a motor vehicle (Gal: [0041]: vision and image capture system for a motorized land vehicle), the system comprising:
a side camera assigned to a longitudinal side of the motor vehicle to provide an image of surroundings of the motor vehicle (Gal: Fig: 1-3; [0043]; [0045]-[0046]; cameras 12 on side walls); and
a processor (Gal: abstract; [0019]; [0022]; [0035]; [0041]-[0042]; [0052]; [0063]) programmed to:
specify a region of interest in the surroundings (Gal: [0048]; [0053]; [0060]; operator selected ROI 18 in panoramic scene 14); and 
transform the image of the camera into a transformed image (Gal: Fig 3-4; [0045]; stitch the images from cameras 12 into a panoramic 360 degree view 14 of the surrounding area; [0053]-[0054]: display panoramic scene 14); and
maintain the region of interest in the transformed image in a specified image region with a specified magnification after a change in relative position between the surroundings and the motor vehicle (Gal: Fig 3-4; [0042]; [0053]; [0060]; enlarged detailed image 28 / zoom view of selected ROI 18 is displayed; ROI 18 is displayed in panoramic scene; the zoom level is unchanged as vehicle moves; interface 20 does not change display location of enlarged detail image 28 as vehicle moves forward; interface 20 maintains display of ROI 18 in panoramic scene as vehicle moves forward; when operator looks and drives forward, the ROI 18 stays in the same place in the panoramic scene).

Lynam teaches:
wherein the motor vehicle includes a towed portion articulating in relation to a driver's cabin (Lynam: [0055]-[0057]);

Gal and Lynam fail to teach:
the region of interest defined in relation to the towed portion;

This feature is not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488